STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-2053

                                  State of Minnesota,
                                     Respondent,

                                          vs.

                                 Quentin Todd Chute,
                                     Appellant.

                             Filed November 21, 2016
                 Affirmed in part, reversed in part, and remanded
                                Cleary, Chief Judge

                            Ramsey County District Court
                              File No. 62-CR-11-9695


Lori Swanson, Attorney General, St. Paul, Minnesota; and

John Choi, Ramsey County Attorney, Adam E. Petras, Assistant County Attorney, St. Paul,
Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Steven P. Russett, Assistant
Public Defender, St. Paul, Minnesota (for appellant)



      Considered and decided by Cleary, Chief Judge; Worke, Judge; and Ross, Judge.

                                   SYLLABUS

      When a police officer enters the curtilage of a home for the purpose of conducting

a warrantless search, the officer’s position within the curtilage is not lawful and the

warrantless search violates the Fourth Amendment.
                                      OPINION

CLEARY, Chief Judge

       Appellant Quentin Todd Chute challenges his conviction for receiving stolen

property. Appellant argues that the district court erred by denying his motion to suppress

the evidence obtained from the warrantless search of his property, by denying his motion

to dismiss for violation of his speedy-trial right, and by holding that the evidence was

sufficient to support his conviction. We affirm in part, reverse in part, and remand.

                                         FACTS

       On October 22, 2011, B.W.F. called the police to report that he located the camper

that he had reported stolen in July 2011. An officer met B.W.F. near a residential property

on County Road D in Maplewood. The property had two driveways. The first was at least

partially asphalt and led to a garage, and the second was dirt and appeared to be used by

cars carrying persons seeking a backdoor entrance to the house and garage. B.W.F. pointed

out his camper to the officer from a location on County Road D at the end of the dirt

driveway. The officer confirmed that the make and model of the camper matched those of

the camper that B.W.F. had reported stolen.

       The officer parked his squad in the dirt driveway and walked with B.W.F. down the

driveway toward the camper. Before arriving at the camper, B.W.F. told the officer that

he had repaired the front of the camper, leaving a unique set of bolts. These bolts were

visible from the dirt driveway. At a spot on the driveway next to the camper, the officer

could determine that its license plate was removed. The camper’s vehicle identification



                                              2
number (VIN) was also removed. The officer called the camper’s manufacturer to

determine if the VIN was stamped in another location, learned that a partial VIN was

stamped on the metal frame, and located the partial VIN, which matched the VIN of the

camper stolen from B.W.F. The officer went into the camper and located an item of

personal property belonging to B.W.F.

       The officer heard a noise coming from the garage, walked to the garage door, and

knocked. Appellant answered and identified himself as the property owner. When the

officer asked appellant if he owned the camper, appellant said he was storing it for a friend.

Appellant consented to the officer’s request to search the garage. After finding personal

property from the camper in the garage, the officer asked appellant for permission to search

the basement and house. Appellant consented, and additional items of personal property

from the camper were found in the basement and house.

       The State of Minnesota charged appellant with receiving stolen property. Appellant

moved to suppress all evidence obtained by police as a result of the warrantless search and

to dismiss for violation of his speedy-trial right. The district court denied appellant’s

suppression motion, holding that the officer’s warrantless search of the camper was

permissible under the plain-view doctrine and that appellant consented to the searches of

his garage, basement, and house. The district court also denied appellant’s motion to

dismiss for violation of his speedy-trial right. After a trial, the jury found appellant guilty

of receiving stolen property. Appellant filed a motion for a judgment of acquittal, arguing




                                              3
that the evidence was insufficient to sustain a conviction. The district court denied

appellant’s motion. This appeal followed.

                                          ISSUES

       I.      Did the district court err by denying appellant’s motion to suppress the

evidence obtained from the warrantless search of his property?

       II.     Did the district court err by denying appellant’s motion to dismiss for denial

of his right to a speedy trial?

       III.    Did the district court err by holding that the evidence was sufficient to

convict appellant of receiving stolen property?

                                        ANALYSIS

                                              I.

       Appellant argues that the district court erred by denying his motion to suppress the

evidence that police obtained from the warrantless search of his property.           “When

reviewing a pretrial order on a motion to suppress, we review a court’s factual findings

under our clearly erroneous standard” and its “legal determinations, including a

determination of probable cause, de novo.” State v. Milton, 821 N.W.2d 789, 798 (Minn.

2012) (citation omitted). A factual finding is clearly erroneous if it lacks evidentiary

support in the record, if it was induced by an erroneous view of the law, or if we are left

with the definite and firm conviction that a mistake has been made. State v. Roberts, 876

N.W.2d 863, 868 (Minn. 2016).




                                              4
       The United States Constitution guarantees the “right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and seizures.”

U.S. Const. amend. IV. A warrantless seizure is presumptively unreasonable unless an

exception applies. Milton, 821 N.W.2d at 798.

                                             A.

       The district court found that the officer’s actions with respect to the camper were

permissible under the Fourth Amendment, because the plain-view doctrine was satisfied.

Under the plain-view doctrine, police may seize an object that they believe to be the fruit

or instrumentality of a crime without a warrant if (1) the object’s incriminating nature is

immediately apparent; (2) the police are legitimately in the position from which they view

the object; and (3) the police have a lawful right of access to the object. Id. at 799.

       To seize an item under the plain-view doctrine, the police must have probable cause

to believe the item seized is of an incriminating nature. State v. Holland, 865 N.W.2d 666,

671 (Minn. 2015). “Police have probable cause to seize an object in plain view if the facts

available to the officer would warrant a [person] of reasonable caution in the belief that

certain items may be . . . useful as evidence of crime.” Id. (quotation omitted). To

determine whether an object may be useful as evidence of a crime, an officer may consider

background information that casts light on the nature of the object. Id. at 672.

       Appellant argues that the camper’s incriminating nature became immediately

apparent only after the officer and B.W.F. saw the bolts on the camper from his dirt

driveway. Respondent contends that the plain-view doctrine was satisfied when the officer



                                              5
and B.W.F. viewed the camper from County Road D. While on County Road D, B.W.F.

pointed out the camper to the officer. The record suggests that the officer, from a position

on County Road D, confirmed that the make and model of the camper on appellant’s

property matched those of the camper that B.W.F. reported stolen. But these facts were

insufficient to warrant a person of reasonable caution in the belief that the camper might

be evidence of a crime. The district court’s analysis supports this conclusion, as it

determined “that the unique bolts on the camper were visible from the driveway, and after

seeing the bolts, it was immediately apparent that the camper was the one stolen from

B.W.F.” The camper’s incriminating nature became immediately apparent only after the

officer and B.W.F. entered appellant’s dirt driveway.

       Next, we must determine whether the officer’s position on the dirt driveway was

lawful. Appellant argues that the driveway is curtilage and that the officer had no right to

be present on it for the purpose of examining the camper. Respondent argues that the

officer was legitimately present on the driveway, as the driveway is beyond the curtilage

or, alternatively, impliedly open to the public.

       “Although the Fourth Amendment refers only to ‘persons, houses, papers and

effects,’ courts generally have held that it applies also to the ‘curtilage.’” State v. Crea,

305 Minn. 342, 345, 233 N.W.2d 736, 739 (Minn. 1975). The curtilage is an area

immediately and intimately connected to the home, such that a resident has a reasonable

expectation of privacy in it. Florida v. Jardines, 133 S. Ct. 1409, 1414-15 (2013); Milton,

821 N.W.2d at 799; Garza v. State, 632 N.W.2d 633, 639 (Minn. 2001). The Minnesota



                                              6
Supreme Court has recognized that the driveway to a house is within a home’s curtilage.

State v. Lewis, 270 N.W.2d 891, 897 (Minn. 1978); Crea, 305 Minn. at 346, 233 N.W.2d

at 739. In Crea, the court recognized that police officers entered the curtilage when they

walked onto the property’s driveway. Crea, 305 Minn. at 346, 233 N.W.2d at 739. In

Lewis, the court held, “the driveway to a house is part of its curtilage for purposes of

executing a search warrant.” Lewis, 270 N.W.2d at 897. By entering appellant’s dirt

driveway, the officer and B.W.F. entered the curtilage of appellant’s home.

       Generally, police may not search the curtilage without a warrant. Milton, 821

N.W.2d at 799. However, police with legitimate business may enter areas within the

curtilage of the home if those areas are impliedly open to the public. Crea, 305 Minn. at

346, 233 N.W.2d at 739. The impliedly-open exception permits police to “walk on the

sidewalk and onto the porch of a house and knock on the door if they are conducting an

investigation and want to question the owner.” Id. “[I]n such a situation the police are free

to keep their eyes open and use their other senses.” Id.

       The district court cited State v. Krech, 403 N.W.2d 634 (Minn. 1987), for the

proposition that “police do not need a warrant or even probable cause to approach a

dwelling in order to conduct an investigation if they restrict their movements to places

visitors could be expected to go (e.g. walkways, driveways, porches)” and concluded that

the officer had a legitimate right to be on appellant’s driveway under the impliedly-open

exception. Krech, 403 N.W.2d at 637 (quotation omitted). Appellant argues that the

impliedly-open exception cannot support the officer’s entry into his driveway in light of



                                             7
the United States Supreme Court’s decision in Jardines. See State v. Brist, 812 N.W.2d

51, 54 (Minn. 2012) (“Supreme Court precedent on matters of federal law, including the

interpretation and application of the United States Constitution, is binding on this court.”).

In Jardines, the Supreme Court explained that the legitimacy of an officer’s entry into the

curtilage is determined by considering the scope of the implied license that homeowners

extend to visitors. Jardines, 133 S. Ct. at 1415-17. Like private citizens, an officer without

a warrant has an implied license to enter the curtilage for the purpose of knocking on the

home’s door. Id. at 1415-16. However, police do not have a license to enter the curtilage

where “their behavior objectively reveals a purpose to conduct a search.” Id. at 1417. If

the police enter the curtilage for the purpose of conducting a warrantless search, that search

violates the Fourth Amendment. Id. at 1413, 1417-18.

       This court has similarly recognized that the legitimacy of an officer’s entry into the

curtilage depends on his purpose for entering. In Tracht v. Commissioner of Public Safety

and Haase v. Commissioner of Public Safety, we were asked to determine whether police

officers violated the Fourth Amendment by their warrantless entries into defendants’

garages. Haase v. Comm’r of Pub. Safety, 679 N.W.2d 743, 744-45 (Minn. App. 2004);

Tracht v. Comm’r of Pub. Safety, 592 N.W.2d 863, 864-65 (Minn. App. 1999), review

denied (Minn. July 28, 1999). Like a driveway, a garage is within a home’s curtilage.

Haase, 679 N.W.2d at 746; Tracht, 592 N.W.2d at 865.

       In Tracht, officers received a report of a motor vehicle accident and a description of

the vehicles involved. Tracht, 679 N.W.2d at 864. About two blocks from the accident



                                              8
scene, the officers found a pickup truck registered in Tracht’s name that was leaking

radiator fluid and had a broken window and exploded airbag. Id. The driveway in which

the truck was parked led to an attached garage, which had its large, overhead door open.

Id. The officers entered the garage through the large doorway, knocked on the service

door, and explained that they wished to speak with Tracht. Id. Because we determined

that “[t]he officers entered the garage for the purpose of knocking on the service door and

were not looking for evidence in the garage,” we concluded that the officers’ warrantless

entry into the garage did not violate the Fourth Amendment. Id. at 865.

       We reached a different conclusion in Haase. In Haase, an officer responded to a

call that a vehicle had crossed the center line several times. Haase, 679 N.W.2d at 745.

The officer ran a license-plate check, learned that the vehicle was registered to Haase, and

went to Haase’s residence, where he saw the reported vehicle pulling into the garage. Id.

The officer parked, walked to the open garage, and stood at the garage’s threshold, waiting

for the driver to emerge. Id. While the officer was waiting, Haase caused the garage door

to begin to close. Id. The officer interrupted its closing by kicking his leg out to trip the

auto-reverse sensor. Id. After Haase exited the vehicle, the officer interviewed Haase,

who exhibited signs of intoxication. Id. We determined that “the officer did not enter the

garage to access a door to the home, but to investigate whether Haase was driving while

impaired” and concluded that the officer’s entry was unreasonable. Id. at 747.

       Whether the officer was legitimately on appellant’s dirt driveway depends upon his

purpose for entering the property. The district court did not expressly determine for what



                                             9
purpose the officer entered appellant’s driveway. However, the district court’s order and

the record establish that the officer entered the driveway for the purpose of conducting a

search.

       The district court found that appellant’s property contained two driveways. One

driveway was at least partially asphalt and led to a garage, while the other was dirt and

appeared to be used by cars carrying persons to the backdoor entrance to appellant’s house

and garage. After B.W.F. pointed to the camper from a spot on County Road D at the end

of the driveway, the officer parked his squad some way into the dirt driveway. Rather than

immediately approaching the front entrance of appellant’s house, the officer chose to walk

with B.W.F. down the dirt driveway toward the camper. This choice suggests that the

officer entered appellant’s property for the purpose of conducting a search.

       The officer also performed several acts to identify the camper as B.W.F.’s stolen

property before attempting to contact appellant. After arriving at a spot on the driveway

next to the camper, the officer determined that the license plate had been removed. He

checked the front of the camper, noted that the VIN was removed, and called the camper

manufacturer to determine if the VIN might be stamped in another location. The officer

learned that a partial VIN was stamped on the metal frame and located it. The officer went

into the camper and found an item of personal property belonging to B.W.F. The officer

then heard a noise coming from the garage, walked to the garage door, and knocked. The

officer testified, “Once I verified it was the stolen camper, [I] tried to make contact with

the homeowner.” The officer’s behavior in inspecting and entering the camper before



                                            10
seeking the property owner objectively reveals that he entered appellant’s property to

conduct a warrantless search. Because the officer entered the dirt driveway for an improper

purpose, his presence there was not lawful and the plain-view exception does not apply.

The officer’s search of the camper violated the Fourth Amendment.

                                              B.

       Appellant argues that all observations, evidence, and statements that the officer and

B.W.F. obtained while on appellant’s property must be suppressed under the exclusionary

rule. Under the exclusionary rule, any evidence seized during an unlawful search cannot

be used as proof against the victim. Wong Sun v. United States, 371 U.S. 471, 484, 83 S.

Ct. 407, 416 (1963). The exclusionary rule extends to indirect products of invasions and

can be used to bar both physical and verbal evidence. Id. at 484-86, 416.

       The district court concluded that the evidence obtained from the searches of

appellant’s garage, basement, and house was admissible. Relying upon its conclusion that

the officer’s actions with respect to the camper were permissible, the district court held that

appellant’s consent to the searches was not tainted by unlawful behavior and denied

appellant’s motion to suppress the evidence. Appellant argues that his consent was

ineffective, because it was the fruit of an unlawful invasion.

       A person’s consent to a search is a well-settled exception to the warrant requirement.

State v. Barajas, 817 N.W.2d 204, 217 (Minn. App. 2012), review denied (Minn. Oct. 16,

2012). However, we must consider whether police misconduct tainted the consent. Id.

              When the police obtain a person’s consent to search after
              unlawful police conduct has occurred, the state must


                                              11
              demonstrate both (1) that the subsequently obtained consent
              was voluntarily given and (2) that the connection between the
              unlawful conduct and the evidence is so attenuated as to
              dissipate the evidence of the ‘taint’ of the unlawful conduct.

Id. Whether consent is voluntary is a question of fact that must be determined by

considering the totality of the circumstances. Id. at 218. To determine whether taint is

purged, “we consider (1) the temporal proximity between the illegal search or seizure and

the consent; (2) the presence of intervening circumstances; and (3) the purpose and

flagrancy of the official misconduct.” Id. (quotation omitted).

       The record does not clearly establish whether appellant’s consent was voluntary.

Even assuming it was voluntary, respondent must additionally demonstrate that the

connection between the unlawful conduct and the challenged evidence is so attenuated as

to dissipate the taint of the unlawful conduct. Id. Respondent cannot meet its burden.

       We first consider the temporal proximity between the unlawful search and

appellant’s consent. After the officer inspected and entered the camper, he walked to the

garage door and knocked. Appellant answered and identified himself as the property

owner. The officer asked if appellant owned the camper, and appellant explained that he

was storing it for a friend. According to the officer’s testimony, he told appellant and

another man who was in the garage that the camper was stolen property, and he learned

that the propane tank from the camper had been moved into the garage. The officer asked

appellant if he could search the garage, and appellant consented. Because only this

conversation separated the officer’s unlawful search of the camper and appellant’s consent




                                            12
to the search of his garage, the temporal proximity factor weighs against finding the taint

purged.

       We next determine whether intervening circumstances would have led the police to

independently discover the evidence. Id. It is unclear whether the officer would have

questioned appellant about the camper and requested to search his property but for the

illegal search of the camper. This factor weighs slightly against finding the taint purged.

       Finally, we consider the purpose and flagrancy of the police misconduct. Id.

“[P]ermitting the police to obtain consent after conducting an unlawful search so as to

circumvent the exclusionary rule, even if the police conducted the unlawful search in good

faith, would undermine the constitutional limitation on unreasonable searches and seizures

and the purpose of the exclusionary rule.” Id. Because the record shows that the officer

entered appellant’s property for the purpose of conducting a warrantless search, the final

factor weighs against finding the taint purged.

       All three factors indicate that the taint of the unlawful search of the camper had not

been purged when appellant gave his initial consent to the search of his property. Because

respondent cannot show that the taint was purged, respondent cannot claim the consent

exception to the warrant requirement. The district court erred by admitting the evidence

obtained from the searches of appellant’s garage, basement, and house.

       Appellant argues that the district court’s failure to suppress the unlawfully-obtained

evidence requires reversal. We agree. It appears that the vast majority of the evidence

obtained was due to the illegal searches, requiring reversal.



                                             13
                                              II.

       Appellant asserts that the district court erred by denying his motion to dismiss for

violation of his right to a speedy trial. “Criminal defendants have the right to a speedy trial

under the constitutions of both the United States and Minnesota.” State v. Taylor, 869

N.W.2d 1, 19 (Minn. 2015) (citing U.S. Const. amend. VI; Minn. Const. art. I, § 6). We

review claims of Sixth Amendment violations de novo. Id. Minnesota has adopted the

Barker test, under which “we must consider: (1) the length of the delay; (2) the reason for

the delay; (3) whether the defendant asserted his or her right to a speedy trial; and

(4) whether the delay prejudiced the defendant.” Id. (quotation omitted). No factor is

necessary or sufficient; all must be considered with other relevant circumstances. Id.

       “The delay in speedy-trial cases is calculated from the point at which the sixth

amendment right attaches: when a formal indictment or information is issued against a

person or when a person is arrested and held to answer a criminal charge.” State v. Jones,

392 N.W.2d 224, 235 (Minn. 1986). A delay of seven months is long enough to trigger the

consideration of the other Barker factors.          Id.   Respondent filed its complaint on

December 5, 2011, and appellant’s trial commenced on September 22, 2014. Over 33

months passed between the attachment of appellant’s Sixth Amendment right and the

commencement of the trial. This delay triggers consideration of the other Barker factors.

       When considering the delay, “the key question is whether the government or the

criminal defendant is more to blame.” Taylor, 869 N.W.2d at 19 (quotation omitted).

“Delays caused by defense motions generally weigh against the defendant.” State v. Hahn,



                                              14
799 N.W.2d 25, 32 (Minn. App. 2011), review denied (Minn. Aug. 24, 2011). When the

defendant’s actions cause the overall delay in bringing the case to trial, there is no speedy-

trial violation. State v. DeRosier, 695 N.W.2d 97, 109 (Minn. 2005). When the delay

weighs against the state, different weights should be assigned to different reasons. Taylor,

869 N.W.2d at 20. “[A] [d]eliberate delay to hamper the defense weighs heavily against

the prosecution, while neutral reason[s] such as negligence or overcrowded courts weigh

less heavily.” Id. (quotations omitted). “[A]dministrative delay, by itself, is generally

insufficient to violate a defendant’s speedy-trial right in the absence of a deliberate attempt

to delay trial.” Hahn, 799 N.W.2d at 32.

       The delay of appellant’s case had several causes, some chargeable to respondent

and others chargeable to appellant. The record indicates that the officer who searched

appellant’s property was unavailable on the originally scheduled date of the suppression

hearing. The delay caused by the officer’s unavailability is chargeable to respondent.

Taylor, 869 N.W.2d at 20 (finding the delay caused by the unavailability of the state’s

witness was attributable to the state). The district court’s congestion and calendaring

difficulties also contributed to the delay. This delay is similarly chargeable to respondent.

       However, appellant also significantly contributed to the delay. Appellant concedes

that approximately seven months of delay is attributable to him, as his original trial date

was moved mainly to accommodate the schedule of his attorney and her untimely motion.

Appellant is also responsible for the delay caused by his counsel’s decision to leave the

public defender’s officer and her request to reschedule the case. Finally, the delay caused



                                              15
by appellant’s counsel’s request for a continuance, unavailability, and selection of the later

trial date offered by the district court is similarly chargeable to the appellant.

       In sum, the officer’s unavailability and court congestion caused considerable delay.

Because there is no evidence of an intent to hamper the defense, this delay weighs less

heavily against respondent. However, a significant amount of the delay is chargeable to

appellant, as substantial delay was caused by his counsel’s late motion for suppression and

unavailability, as well as changes in appellant’s counsel. The second Barker factor only

slightly favors appellant.

       A defendant’s assertion of his right to a speedy trial is entitled to strong evidentiary

weight in determining whether the right has been deprived. State v. Friberg, 435 N.W.2d

509, 515 (Minn. 1989). “[T]he Supreme Court has looked for any action whatever . . . that

could be construed as the assertion of the speedy trial right.” State v. Windish, 590 N.W.2d

311, 317 (Minn. 1999) (quotation omitted). However, a defendant’s statement that he is

ready to go to trial now, without more, is not clear enough to be construed as an assertion

of the right to a speedy trial. State v. Rhoads, 802 N.W.2d 794, 806 (Minn. App. 2011),

rev’d on other grounds, 813 N.W.2d 880 (Minn. 2012).

       Appellant argues that he asserted his speedy-trial right at the November 18, 2013

hearing when his counsel said, “We’re prepared for trial.” However, this statement does

not constitute a demand. Because appellant does not argue that he asserted his right at any

other time, he failed to demand a speedy trial. “When a defendant moves for dismissal,

but does not move for a speedy trial, this factor will not favor the defendant.” State v.



                                              16
Cham, 680 N.W.2d 121, 125 (Minn. App. 2004), review denied (Minn. July 20, 2004).

Because appellant moved for dismissal without demanding a speedy trial, the third Barker

factor weighs against appellant.

       We consider three interests to determine “whether a defendant suffered prejudice:

(1) preventing oppressive pretrial incarceration; (2) minimizing the anxiety and concern of

the accused; and (3) preventing the possibility that the defense will be impaired.” Taylor,

869 N.W.2d at 20 (quotation omitted). The final interest, preventing the possibility of

impairing the defendant’s case, is the most serious. Id. at 20. Because it is difficult to

prove exactly how a case was impaired by delay, a defendant is not required to prove

specific prejudice. State v. Griffin, 760 N.W.2d 336, 341 (Minn. App. 2009).

       Oppressive pretrial incarceration is not at issue here, as appellant was granted a

release on his own recognizance. Appellant asserts he was prejudiced, because he suffers

from renal failure, and the anxiety and concern he endured while awaiting trial for over 33

months affected his health. Appellant does not argue that his case was impaired by the

delay. Where a defendant’s only argument regarding the final Barker factor is a bare

assertion that he suffered anxiety and concern over his future and the handling of his case,

the defendant has failed to show that he was prejudiced by the delay. Hahn, 799 N.W.2d

at 32-33.   Although appellant’s assertion of prejudice is based upon the stress he

experienced while awaiting trial, he explains that this stress affected his health and offers

more than a bare assertion of anxiety. Considering all of the prejudice factors together,




                                             17
appellant has shown that he suffered a minimal amount of prejudice. The final Barker

factor only slightly favors appellant.

       In sum, the Barker factors show that appellant’s right to a speedy trial was not

violated. Although the 33-month period between the filing of the complaint and trial is

significant, appellant contributed to much of the delay, failed to demand a speedy trial, and

offered only his increased anxiety and poor health to show prejudice. The district court

did not err by denying appellant’s motion to dismiss for violation of his speedy-trial right.

                                            III.

       Appellant argues that the evidence was insufficient to convict him of receiving

stolen property, because the evidence failed to prove that he knew or had reason to know

that the camper was stolen property. Because we hold that the district court erred by

denying appellant’s motion to suppress the evidence obtained from the warrantless search

of appellant’s property, we do not determine whether the evidence produced at trial was

sufficient to convict appellant.

                                         DECISION

       The district court erred by denying appellant’s motion to suppress the evidence

obtained from the warrantless search of his property.         Because the officer entered

appellant’s property for the improper purpose of conducting a warrantless search, the plain-

view doctrine cannot justify the search of the camper. Appellant’s consent to the search of

his property was tainted by the unlawful search of the camper and cannot justify the

searches of his garage, basement, and house.



                                             18
       We hold that the district court did not err by denying appellant’s motion to dismiss

for violation of his speedy-trial right, as the balancing of the Barker factors shows that no

violation occurred. Because we conclude that the district court should have suppressed the

evidence obtained from the warrantless search, we reverse and we do not determine

whether the evidence produced at trial was sufficient to convict appellant.

       Affirmed in part, reversed in part, and remanded.




                                             19